Citation Nr: 0531127	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-11 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from July 1976 to July 
1979.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs Regional Office (RO) in 
Waco, Texas that, in part, denied the appellant's claim of 
entitlement to service connection for bilateral defective 
hearing.

In February 2005, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that right ear high 
frequency sensorineural hearing loss existed prior to the 
appellant's active military service.  

2.  Clear and unmistakable evidence does not show that the 
right ear hearing loss was not made permanently worse during 
military service.

2.  It is as likely as not that the appellant's currently 
manifested left ear hearing loss had its onset in service.


CONCLUSION OF LAW

Resolving doubt in favor of the appellant, bilateral hearing 
loss was incurred in active military service.  38 U.S.C.A. 
§§ 1131, 1132, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he currently suffers from hearing 
loss due to noise exposure to weapon fire while acting as a 
range coach for M-16 qualifying.  The appellant testified 
during his February 2005 Travel Board hearing that he would 
routinely take out 30 men to the range to qualify on the M-
16, that he would stay there for two weeks at a time and that 
he was not issued hearing protection.  He also testified that 
he was not exposed to loud noises after service.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The United States 
Court of Appeals for Veterans Claims (Court) explained that 
the threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157.  The Court further opined that 
38 C.F.R. § 3.385 operates only to establish when a hearing 
loss can be service connected.  Hensley at 159.  It was also 
found that, regardless of when the criteria of 38 C.F.R. 
§ 3.385 are met, a determination must be made as to whether 
the hearing loss was incurred in or aggravated by service.

Review of the appellant's service medical records reveals 
that the appellant had some hearing loss in his right ear at 
the time of his entry into service.  The May 1976 entrance 
into service examination included audiometric testing of the 
appellant.  The puretone threshold results, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
N/A
45
LEFT
15
5
5
N/A
5

Additional audiometric testing was conducted in November 
1976.  The puretone threshold results, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
-5
50
LEFT
15
5
0
0
10

The appellant was afforded audiometric testing in December 
1976.  The puretone threshold results, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
50
LEFT
20
10
10
5
15

In February 1977, the appellant was placed in the hearing 
conservation program and he was issued ear plugs.  In July 
1978, the appellant complained of decreased hearing in his 
left ear.  On physical examination, the left tympanic 
membrane was not apparent.  It was noted that the appellant's 
audiometric testing showed high frequency hearing loss in the 
left ear that was unchanged from December 1976.  After 
insertion and removal of therapeutic material, the 
appellant's left ear drum demonstrated good healing at the 
perforation site in August 1978.

The appellant underwent audiometric testing in association 
with his May 1979 separation examination.  The puretone 
threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
65
LEFT
5
5
10
5
20

The appellant underwent a VA audiometric evaluation in July 
2002; pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
10
35
75
LEFT
N/A
10
20
25
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
Each ear meets the standard found in 38 C.F.R. § 3.385 for a 
current hearing loss disability for VA purposes.

The July 2002 VA examiner stated that he had reviewed the 
appellant's claims file, including pertinent service records.  
The VA examiner noted that the appellant did have some noise 
exposure on active duty.  The examiner rendered a diagnosis 
of bilateral high frequency sensorineural hearing loss and 
stated that the appellant had high frequency sensorineural 
hearing loss in the right ear at the time of his enlistment 
that pre-existed his time in service.  The examiner opined 
that the appellant's right ear hearing loss did not progress 
on active duty, but did not provide any opinion concerning 
the appellant's left ear hearing loss.

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

As previously noted, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

The audiometric evidence of record clearly shows that the 
appellant demonstrated hearing loss in the right ear that met 
the standard found in 38 C.F.R. § 3.385 for a hearing loss 
disability for VA purposes at the time of his enlistment 
examination in May 1976.  However, it has not been clearly 
shown that the preexisting right ear hearing loss was not 
aggravated by service.  The appellant's service medical 
records clearly reflect an objectively measurable and 
measured worsening of his right ear hearing loss in service 
in that his puretone threshold at 4000 Hertz increased from 
45 decibels, in May 1976, to 50 decibels in December 1976, to 
65 decibels in May 1979.  See Hensley v. Brown, 5 Vet. App. 
155, 161 (1993).  Consequently, the presumption of soundness 
has not been rebutted.  VAOPGCPREC 03-2003; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Likewise, the 
appellant's service medical records clearly reflect an 
objectively measurable and measured worsening of his left ear 
hearing capacity in service in that his puretone threshold at 
4000 Hertz increased from 5 decibels, in May 1976, to 15 
decibels in December 1976, to 20 decibels in May 1979.

The appellant had exposure to acoustic trauma during service 
followed by little to no post-service noise exposure.  This 
is not contradicted by any other evidence in the claims file.  
It is also uncontradicted that exposure to acoustic trauma is 
etiologically related to high frequency sensorineural hearing 
loss and that this is the type of hearing loss that the 
appellant has.  Since no other explanation other than 
acoustic trauma in service has been advanced to account for 
the appellant's current hearing deficits, these facts and the 
doctrine of reasonable doubt provide a proper basis for 
granting service connection for the amount of right ear 
hearing loss due to the aggravation of the preexisting right 
ear hearing loss.  These facts and the doctrine of reasonable 
doubt also provide a proper basis for granting service 
connection for the left ear hearing loss.  Entitlement to 
service connection for bilateral hearing loss is therefore 
warranted.

ORDER

Service connection for hearing loss in the right ear on the 
basis of aggravation is granted; service connection for 
hearing loss in the left ear is granted.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


